DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 31-54 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Lawson et al (US PGPub 2005/0081601) teaches a method comprising: sampling, via a sensor (referred to as measuring means 4, which contains a carbon monoxide sensor 12), a sample of breath of a user of an electronic vaporizer ( which is apparatus 2, which further comprises a mouthpiece 30) (see Figure 1, [0035] and [0039]); estimating, via the sensor (12), a level of carbon monoxide gas in the sample of the breath of the user (see [0039] and [0043]);
In addition, Lawson et al teaches that an electrical output from the carbon monoxide sensor 12 is processed by the signal conditioning circuit 14, and is turned into a digital format to be read by a processor forming part of the processor control circuit 16 (which is being interpreted as electronic circuitry). The processor calculates the exhaled carbon monoxide concentration and displays the result on the display panel 10 and may also send a signal to the recorded message storage device 26, in order to cause an appropriate message to be sent to a speaker 24 (see [0043]). 
In addition, Conley et al (US PGPub 2013/0220315) teaches an electronic vaporizer 100, wherein the electronic vaporizer includes a process controller 114 that is 
In addition, Cohen et al (US PGPub 2014/0378790) teaches methods, systems, and devices are described for providing risk evaluation and mitigation strategies for use with modified risk products or other tobacco products, and in particular, associated with nicotine and tobacco products (see abstract). Furthermore, Cohen et al teaches a breath carbon monoxide test which can be administered, for example, with a carbon monoxide breath monitor 20 as shown in FIG. 3D. In some embodiments, the monitor can be handheld. The carbon monoxide monitor 20 can include a sensor 22, such as an electrochemical gas sensor, and a mouthpiece 28 for the subject to expel air through. The sensor 22 can be used to detect the carbon monoxide in parts per million (ppm). In some embodiments, a CO concentration of greater than 5 ppm, greater than 6 ppm, greater than 8 ppm, or greater than 10 ppm can be used to identify a user of tobacco, e.g. a user of combustible tobacco. For example, the minimum threshold level can be between 3-5 ppm, between 5-10 ppm, or greater than 10 ppm (see [0302]). Furthermore, Cohen et al teaches that when a diagnostic test is used to determine eligibility verification, the readings can be displayed on the device itself. For example, the specific readings (e.g., ppm of CO) can be indicated on a display of the device, such 
However, the combination of Lawson et al, Conley et al and Cohen et al neither teaches nor fairly suggests a method involving generating a current (via the sensor), the current corresponding to a concentration of a gas in the sample of the breath of the user and then enabling operation, via electronic circuitry, of the electronic vaporizer based on the comparison of the corresponding concentration of the gas in the sample of the breath of the user based on the current to the threshold (as claimed in claim 31). In addition, the combination of Lawson et al, Conley et al and Cohen et al neither teaches nor fairly suggests an electronic vaporizer in which the sensor is a sensor configured to sample a user’s breath and generate a current corresponding to a level concentration of a gas in the sample or electronic circuitry configured to perform operations comprising enabling operation of the electronic vaporizer based on the comparison of the corresponding level concentration of the gas in the sample of the breath of the user based on the current to the threshold (as claimed in claim 43). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Arnel et al (US 1011146) discloses wearable electronic simulated smoking device with interchangeable vaporization cartridges, wherein the smoking device includes a controller 150, which is provided to control the operation of the nebulization chamber 140 in response to inhalation by a user. Such controllers are commonly used in conventional e-cigarettes and may be in the form of a microprocessor or a digital, analog or hybrid system on chip (SOC). Controller 150 has an input coupled to a sensor 152 via a pair of the plurality electrical wires 156 connected to controller 150. The sensor 152 is located in fluid communication with the fluid flow path 124 for detecting a reduction in air pressure in fluid flow path 124, as an indication of a user drawing in air from the suction opening 126. Responsive to detection of the pressure drop, controller 150 energizes the nebulization chamber 140 through the electrical wires 142 to deliver the liquid smoking composition/air mixture to the user as the user inhales through the suction opening 126 of the mouthpiece 120. (see Figure 1 and Col. 5, lines 42-58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797